DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

    PRESTIGE HOMES OF TAMARAC, INC., a Florida Corporation,
                        Appellant,

                                     v.

              CITY OF TAMARAC, a Municipal Corporation,
                            Appellee.

                               No. 4D17-3281

                            [October 23, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Mily Rodriguez Powell, Judge; L.T. Case No. 10-045101
CACE (03).

   Robert M. Pasin, Coral Springs, for appellant.

  Michael T. Burke and Duchant Johnson of Johnson Anselmo,
Murdoch, Burke, Piper & Hochman, P.A., Fort Lauderdale, for appellee.

PER CURIAM.

   Affirmed. See City of Pembroke Pines v. Corr. Corp. of Am., Inc., 274 So.
3d 1105 (Fla. 4th DCA 2019); Paedae v. Escambia County, 709 So. 2d 575
(Fla. 1st DCA 1998); City of Cape Coral v. Landahl, Brown & Weed Assocs.,
Inc., 470 So. 2d 25 (Fla. 2d DCA 1985); City of Live Oak v. Arnold, 468 So.
2d 410, 412 (Fla. 1st DCA 1985).

CONNER, KLINGENSMITH and KUNTZ, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.